Opinion issued April 29, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00118-CR
____________

GABRIELA CASTILLEJOS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 1187976



 
MEMORANDUM  OPINION
                Appellant  filed a motion to dismiss the above-referenced appeal.  The
motion complies with the Texas Rules of Appellate Procedure.  See Tex. R. App. P.
42.2(a).
               We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
               The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).